DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
 

Notice to Applicant

1.	Claims 1, 9, and 15 have been amended.  Claims 1-20 are pending.



Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication Number 2002/0138304, Fontanesi, et al., hereinafter Fontanesi in view of United States Patent Number 9,521,973, Beiski, et al., hereinafter Beiski and further in view of United States Patent Application Publication Number 2017/0235909, Lozano, et al., hereinafter Lozano.
5.	Regarding claim 1, Fontanesi discloses a method for treating a medical condition via individual customized cognitive guidance, the method comprising:
	generating a current interactive and customized diagnosis object (ICDO) comprising a treatment schedule for a patient by combining a set of previous ICDOs from the patient, wherein each ICDO has a structure which defines elements that are used to diagnose a symptom of the patient and match the patient with a treatment, (page 2, paragraphs 18-20, It is an object of the present invention to utilize page 3, paragraphs 32-34, establish and monitor a treatment schedule for each individual treatment plan within each PBM to be utilized by a treating physician. It is an object of the present invention to access quality of life and economic data endpoints at the initiation, during, and after treatment to develop a measurement of outcome based upon treatment efficacy, economic efficacy, and social efficacy such as dental, auditory, nutritional and related laboratory studies, to determine the efficacy of utilization of ancillary services. It is a further object of the present invention to furnish a treatment physician and payor notice of default when treatment is not finished in compliance with a scheduled time for treatments within an individual treatment plan selected from the PBM); and 
providing the modified treatment schedule to the patient in real time, (Fig. 5A, page 3, para. 38, provide a system flexible enough to maintain a fluid state of evaluation such that on-line, real-time evaluation of data is possible, page 4, para. 55, prior to providing any treatment, the physician will ensure that the patient is completely informed of what procedures will be performed and pages 4-5, para. 65, Once a 
Fontanesi does not explicitly disclose monitoring a status of the patient in real time via an internet of things network associated with the patient that automatically collects and enters patient status data into a current ICDO of the patient, the internet of things network comprising at least one wearable sensor that transmits data to the current ICDO through the network, the internet of things network being configured to detect an actual event of the patient differing from the treatment schedule, the actual event compromising an action by the patient that deviates from the treatment schedule, wherein some of the previous ICDOs from the patient are deleted over time as the patient makes progress with treatment of the medical condition, leaving a set of currently valid ICDOs from which the current ICDO is derived; and
modifying, in real time, the treatment schedule responsive to the differing event by adjusting the current ICDO of the patient according to a learned set of rules derived from the set of currently valid ICDOs to compensate for the differing event, the adjusting comprising exchanging one element of the treatment schedule plan for a new element compromising an action by the patient that brings the patient into alignment with a net effect of the initial treatment schedule, the exchanged element being optimized for treatment effectiveness and patient comfort.

However, Beiski teaches monitoring a status of the patient in real time via an internet of things network associated with the patient that automatically collects and enters patient status data into a current ICDO of the patient, the internet of things , wherein some of the previous ICDOs from the patient are deleted over time as the patient makes progress with treatment of the medical condition, leaving a set of currently valid ICDOs from which the current ICDO is derived, (col. 2, lines 24-39, continuously monitoring measured input from the plurality of sensors for values that deviate by at least one threshold from the baseline, and col. 3, line 59-col. 4, line 19, Mobile device software modules that can read the sensors data; 103 Mobile device software modules that can analyze the behavior using custom made algorithms; 104 Mobile device software modules that can update the thresholds and the action items based on accumulated data coming from the sensors, and internal and external data bases; 105 Mobile device data base that can retrievably store all the necessary information of the patients, the former sensor's data, threshold, action items, medications, schedule, and more; 106 Decision software modules that can determine if the recently received data exceeds the defined thresholds; 107 A list of action items to be taken by the mobile device if recent analysis results in exceeding the threshold(s)).  Beiski teaches taking a recent patient analysis and updating the action items based on the accumulated data and therefore storing updated action items and treatment plans for the patient.   
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fontanesi with the teaching of Beiski. 

However, Lozano teaches modifying, in real time, the treatment schedule responsive to the differing event by adjusting the current ICDO of the patient according to a learned set of rules derived from the set of currently valid ICDOs to compensate for the differing event, the adjusting comprising exchanging one element of the treatment schedule plan for a new element compromising an action by the patient that brings the patient into alignment with a net effect of the initial treatment schedule, the exchanged element being optimized for treatment effectiveness and patient comfort, (pages 5-6, para. 71, analysis of biometric data and adjustment/refinement of the care plan, and page 7, para. 79, techniques and processes to process health data in order to generate data that can be used to modify the care plan and biometric parameters for a patient, to improve the patient's care plan and associated health care).  
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fontanesi in view of Beiski with the teaching of Lozano. As suggested by Lozano, one would have been motivated to include this feature to assist a patient in adhering to a prescribed nutrition plan, (Lozano, page 2, para. 36), to modify the method of Fontanesi in view of Beiski with the teaching of Lozano.


	creating automatically an initial ICDO for the patient; monitoring a real-time status of the patient via the internet of things network associated with the patient, (Fig. 5A, page 3, para. 38, provide a system flexible enough to maintain a fluid state of evaluation such that on-line, real-time evaluation of data is possible, page 3, para. 54, The treating physician uses the computer to record data obtained during the treatment of the patient and then transmits the information to the main processing center using any known electronic means such as by modem 21 or E-mail 19 and as further explained below, page 4, para. 55, prior to providing any treatment, the physician will ensure that the patient is completely informed of what procedures will be performed and pages 4-5, para. 65, Once a particular PBM therapy regimen is selected for a particular individual, the information is indexed and recorded for the particular patient);
	generating automatically, responsive to the monitoring, a set of ICDOs updating the initial ICDO for the patient, (page 4, para. 62, if the workup has not been completed 58, or if there is a requirement for restaging 59, it must be completed prior to initiation of therapy. If there is a requirement for restaging 59, and the restaging 59 determines the same classification 2 and staging 3 combination 61, the patient will be returned to the PBM therapy regimen 26A so that treatment may be initiated. If there is a change 62 in the classification 2 or the staging 3, the patient is reevaluated and new information is obtained and a new PBM therapy regimen 63 is assigned based upon the new classification 2 and staging 3. The new information is recorded in the physician's terminal 23 and treatment is initiated); and
page 4, para. 59, Once the treating physician determines the classification of the ailment utilizing the accepted standard, the classification is recorded within the physician's terminal located in the physician's office. Preferably, in the area of oncology, such a classification code would be assigned utilizing the International Classification of Diseases for Oncology, 2d Edition (1990), from the World Health Organization in Geneva, Switzerland. However, the PBM will provide the physician with a list of different authoritative references to utilize in classifying the ailment, and page 4, para. 62, if the workup has not been completed 58, or if there is a requirement for restaging 59, it must be completed prior to initiation of therapy. If there is a requirement for restaging 59, and the restaging 59 determines the same classification 2 and staging 3 combination 61, the patient will be returned to the PBM therapy regimen 26A so that treatment may be initiated. If there is a change 62 in the classification 2 or the staging 3, the patient is reevaluated and new information is obtained and a new PBM therapy regimen 63 is assigned based upon the new classification 2 and staging 3. The new information is recorded in the physician's terminal 23 and treatment is initiated).
7.	Regarding claim 3, Fontanesi discloses the method of claims 1 and 2 as described above.  Fontanesi further discloses the machine learning phase comprising:
	providing a configuration user interface for controlling and managing a real-time intervention service from a human user, (page 5, para. 74, the computers used are personal computers (due to their cost effectiveness) operating in a graphical user 
	receiving a manual update to an ICDO of the set of ICDOs from a human who is monitoring symptoms of the patient and progress of the patient over time, (page 4, para. 62, if the workup has not been completed 58, or if there is a requirement for restaging 59, it must be completed prior to initiation of therapy. If there is a requirement for restaging 59, and the restaging 59 determines the same classification 2 and staging 3 combination 61, the patient will be returned to the PBM therapy regimen 26A so that treatment may be initiated. If there is a change 62 in the classification 2 or the staging 3, the patient is reevaluated and new information is obtained and a new PBM therapy regimen 63 is assigned based upon the new classification 2 and staging 3. The new information is recorded in the physician's terminal 23 and treatment is initiated).
8.	Regarding claim 4, Fontanesi discloses the method of claim 1 as described above.  Fontanesi further discloses he learned set of rules comprising instructions to create a new treatment plan responsive to a progress of the patient not meeting a predetermined threshold, (page 4, para. 62, if the workup has not been completed 58, 
9.	Regarding claim 5, Fontanesi discloses the method of claim 1 as described above.  Fontanesi does not explicitly disclose wherein the actual event is an actual eating event and the treatment schedule is a scheduled eating plan and wherein the method further comprises:
	rating a severity level of the actual eating event of the user by comparing the actual eating event to a set of eating events in the scheduled eating plan for the patient; and
	updating the scheduled eating plan for the patient based on the severity level of the actual eating event.
	However, Lozano teaches wherein the actual event is an actual eating event and the treatment schedule is a scheduled eating plan and wherein the method further comprises:
	rating a severity level of the actual eating event of the user by comparing the actual eating event to a set of eating events in the scheduled eating plan for the patient, (page 7, para. 78, Patient care plan 306 integrates the various components of the page 16, para. 138, the telemonitoring system identifies a weight for each category. In the example of FIG. 23A, categories 2301 include Biometric, which is weighed 30%, Medication, which is weighed 30%, and Physical Activity, which is weighed 40%. Category weights can further be customized for each patient. For example, categories 2302 customizes category weights for each patient (e.g., Jhon, with Biometric weighted at 35%, Medication weighted at 40%, and physical activity weighted at 25%). In one case, a medical staff member uses the computing device to identify the weights); and
	updating the scheduled eating plan for the patient based on the severity level of the actual eating event, (pages 5-6, para. 71, and page 6, para. 72, patient biometrics are generated (block 120), collected (block 119) and analyzed (block 118) by the telemonitoring system (see FIGS. 16, 18, 19, 22). Upon completion of biometric data analysis 118, Patient Care Plan parameters 114 and the Biometrics Parameters 115 can be updated. At block 106, based on the collection and analysis of biometrics (see FIGS. 13-15), the telemonitoring system can generate alerts and notifications 121).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fontanesi in view of Beiski with the 
10.	Regarding claim 6, Fontanesi discloses the method of claim 1 as described above.  Fontanesi further discloses further comprising:
	tracking patient activity, nutrition, and eating behavior over time; creating a diagnosis scheme to determine symptom severity, divided by behavior at each meal, (page 2, para. 36, At meal time, the care plan application displays a message notifying the patient that he should adhere to the nutrition plan prescribed by his physician or other medical staff. His smartphone displays a recommended meal, and the patient uses the application to swap some food items with other recommended food items. The application displays an alert to notify the patient to adhere to his biometric testing plan by taking a blood sugar reading prior to eating his meal, and the patient does so. The patient uses a glucose meter to take the reading, and the glucose meter wirelessly communicates the blood sugar reading to the care plan application running at the patient's smartphone. The patient eats his meal, and taps an icon on the smartphone to indicate that he consumed the food items recommended by the meal plan. He also notes via the care plan application that he ate some additional food items.);
	defining a framework and related algorithms for supporting a real-time scheme
filter, (page 5, para. 64, the described health data flow may be practiced without these specific details. Some data flows, methods, procedures, networks or algorithms have 
	tracking historical symptom and treatment plan records against learned professional diagnoses, (page 9, para. 97 and page 10, para. 98, which illustrates an example patient activity user interface, can also be used to input targets, such as a physical activity target. FIGS. 26A-B, which illustrate an example nutrition tracking user interface, which can be used to input nutrition targets. FIG. 27 illustrates an example patient biometric data user interface, which can be used to input targets, such as a biometric target. The targets can include qualitative or quantitative outcomes for a chronic condition (922), such as a patient's blood sugar level, blood pressure level, weight, energy level, endurance level, etc. (923), which can be used to establish final or partial outcomes (924). At block 908, the medical provider creates or updates the patient care plan, which is central to the telemonitoring system. The care plan can include, for example, a nutrition plan, an exercise plan, a medication plan, a biometric reading plan, etc. FIGS. 24-28 provide examples of user interfaces that can be used to input various components of the care plan, such as the nutrition plan, the exercise plan, the medication plan, the biometric reading plan, etc. FIG. 30 provides an example of a user interface that can be used to provide a daily checklist of tasks for the patient); and
	developing a cognitive symptom and treatment pattern repository over time, (page 12, paragraphs 111-112, the medical staff member or the telemonitoring system sets the daily times. At block 1213, the medical staff member determines if he wants to assign default daily times. When he does, at block 1232, he sets the default daily times. 

11.	Regarding claim 7, Fontanesi discloses the method of claim 1 as described above.  Fontanesi further discloses each ICDO comprising a physical description of the patient, activity of the patient, a scheduled eating plan for the patient, and a set of actual eating events of the patient, (page 12, paragraphs 111-112, the medical staff member or the telemonitoring system sets the daily times. At block 1213, the medical staff member determines if he wants to assign default daily times. When he does, at block 1232, he sets the default daily times. When he does not, at block 1233, the telemonitoring system sets the default daily times. At block 1214, daily times, such as times for meals, when the patient wakes up, when the patient goes to sleep, etc., are established. At block 1215, a medical staff member assigns one or more medical devices to the patient, such as a wireless blood pressure meter, a wireless glucose meter, a wireless thermometer, a wireless scale, etc. When a medical device to be assigned does not exist in the database of the telemonitoring system, an entry is created (1217) which can include the model of the device, the manufacturer, the custom name of the medical device, its serial number, etc. At block 1218, the medical device has been added to the database. The medical device is configured (1219), assigned to the patient (1220), and the assignment is completed (1224). In some embodiments, the 
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fontanesi in view of Beiski with the teaching of Lozano. As suggested by Lozano, one would have been motivated to include this feature to assist a patient in adhering to a prescribed nutrition plan, (Lozano, page 2, para. 36), to modify the method of Fontanesi in view of Beiski with the teaching of Lozano.
12.	Regarding claim 8, Fontanesi discloses the method of claims 1 and 7 as described above.  Fontanesi further discloses wherein the scheduled eating plan for the patient comprises a list of a plurality of foods and portions the patient should eat at predetermined times during a day, and wherein the set of actual eating events of the patient comprises a list of a plurality of foods and portions the patient actually ate, an eating quantity rating, an eating schedule value, and an eating severity level value, page 2, para. 38, The application sends the information to a server of the telemonitoring system, and the telemonitoring system determines that the glucose level reading is outside of a safe range, and, in response, the telemonitoring system sends an alert to his physical or other medical staff. A nurse at his doctor's office is notified via the alert, and she initiates a video call with the patient via a care plan application that runs on her smartphone. She notifies the patient that his glucose level is dangerously low, and she urges him to drink some sugary drink, such as orange juice. The patient does so. The nurse sets up an alert to notify the patient to take his blood sugar in ten minutes so she can verify that his blood sugar levels are recovering.).
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fontanesi in view of Beiski with the teaching of Lozano. As suggested by Lozano, one would have been motivated to 
13.	Regarding claims 9-14, these claims are rejected for the same reasons as set forth above with regard to claims 1-8.  Fontanesi discloses a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor, for executing the program instructions, coupled to a cognitive and customized assistant engine via the bus that when executing the program instructions, (page 3, para. 47, the reporting loop of data from a health provider's personal computer at a health facility to a central processing system). 
14.	Regarding claims 15-20, these claims are rejected for the same reasons as set forth above with regard to claims 1-8.  Fontanesi discloses a computer program product for treating a medical condition via individual customized cognitive guidance, the computer program product comprising a computer readable hardware storage device, and program instructions stored on the computer readable hardware storage device, (page 3, para. 54, the computer system includes a first computer or physician terminal 23 located at the healthcare provider or treating physician's facility and a central (PBM) processing system 29 located at a main processing center. The treating physician uses the computer to record data obtained during the treatment of the patient and then transmits the information to the main processing center using any known electronic means such as by modem 21 or E-mail and pages 5-6, paragraphs 75-76, a system utilizing computers, see FIGS. 3A and 3B. Preferably, the computers used are personal computers (due to their cost effectiveness) operating in a graphical user interface .   

Response to Arguments
15.	Applicant's arguments filed December 8, 2021 have been fully considered and will be addressed below in the order in which they appear in the remarks.

A.	Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive.  Applicant argues that the cited references do not disclose the newly amended features of the claims.  

In response, the Examine respectfully disagrees.  Beiski teaches monitoring a status of the patient in real time via an internet of things network associated with the patient that automatically collects and enters patient status data into a current ICDO of the patient, the internet of things network comprising at least one wearable sensor that transmits data to the current ICDO through the network, the internet of things network being configured to detect an actual event of the patient differing from the treatment schedule, the actual event compromising an action by the patient that deviates from the treatment schedule, wherein some of the previous ICDOs from the patient are deleted over time as the patient makes progress with treatment of the medical condition, leaving a set of currently valid ICDOs from which the current ICDO is derived, (col. 2, lines 24-39, continuously monitoring measured input from the plurality of sensors for values that deviate by at least one threshold from the baseline, and col. 3, line 59-col. 4, line 19, Mobile device software modules that can read the sensors data; 103 Mobile device software modules that can analyze the behavior using custom made algorithms; 104 Mobile device software modules that can update the thresholds and the 105 Mobile device data base that can retrievably store all the necessary information of the patients, the former sensor's data, threshold, action items, medications, schedule, and more; 106 Decision software modules that can determine if the recently received data exceeds the defined thresholds; 107 A list of action items to be taken by the mobile device if recent analysis results in exceeding the threshold(s)).  Beiski teaches taking a recent patient analysis and updating the action items based on the accumulated data and therefore storing updated action items and treatment plans for the patient.   
Lozano teaches modifying, in real time, the treatment schedule responsive to the differing event by adjusting the current ICDO of the patient according to a learned set of rules derived from the set of currently valid ICDOs to compensate for the differing event, the adjusting comprising exchanging one element of the treatment schedule plan for a new element compromising an action by the patient that brings the patient into alignment with a net effect of the initial treatment schedule, the exchanged element being optimized for treatment effectiveness and patient comfort, (pages 5-6, para. 71, analysis of biometric data and adjustment/refinement of the care plan, and page 7, para. 79, techniques and processes to process health data in order to generate data that can be used to modify the care plan and biometric parameters for a patient, to improve the patient's care plan and associated health care).  Lozano teaches modifying/updating the care plan and biometric parameters for a patient, to improve the patient's care plan and associated health care.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Automated disease management system (US 20020049615 A1) teaches a disease management system includes an organizational author that creates disease management pathways having several phases, each pathway designed to manage a particular disease, a case manager that manages patients as they progress along a pathway and a care provider that provides medical or other care for the patient as the patient progresses through the phases of the pathway. The system also includes a system administrator and server that organize that flow and operation of the system;
B.	ENHANCED MEDICAL TREATMENT SYSTEM (US 20030055679 A1) teaches an enhanced medical treatment system which seeks input from the patient and the physician about the medical problems faced by the patient. It analyzes this information and seeks to guide physicians to a correct diagnosis of the complaint. It also seeks to educate the patient about his/her medical problems and provides information about the problem. It is able to store all this information, so that a continuous record of the patient's visits and problems is kept on file and the physician is able to utilize the medical history to solve the patient's current problems. With this system in place the medical establishment will be able to improve health care delivery to the patients and be able to better manage the process of the providing health care. Furthermore, this system will also lower the cost of providing health care without compromising on the quality of health care.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624